DETAILED ACTION
Response to Amendment
	This communication is in response to the amendment filed on 06/03/2022 for application 16/782,754. Claims 1, 5-6, 12-16 and 19-20 have been amended. Claims 2-4 have been canceled.  Claims 21-23 have been added as new. Claims 1 and 5-23 are pending in this application.

Notice of Pre-AIA  or AIA  Status
        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
        Applicant's arguments with respect to independent claims 1 and 19-20 have been considered but are moot in view of the new ground(s) of rejection. After further search and a through examination of the present application, claims 1 and 5-23 remain rejected.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bheemavarapu et al (US 2018/0268373 A1) in view of Chhaya et al (US 2016/0147758 A1).

 	As per claim 1, Bheemavarapu teaches a method, comprising:
 normalizing, by the processing system, attributes of the plurality of customer profiles, using a first machine learning technique ([0078], e.g., discloses wherein using machine learning techniques, a job-specific attributes database is created on the server (e.g., normalizing attributes) comprising the key professional skills and personality traits that are similar to Paula, wherein the key skills and traits are organized as individual job-specific attribute profiles);
Bheemavarapu does not explicitly teach acquiring, by a processing system including at least one processor, a plurality of customer profiles for customers of a plurality of consumer service providers; matching, by the processing system, at least two customer profiles of the plurality of customer profiles to form a grouping, wherein the matching is based on similarities observed in the attributes of the at least two customer profiles subsequent to the normalizing, wherein the at least two customer profiles are believed to be associated with a same customer of the customers and wherein the at least two customer profiles are maintained by different consumer service providers of the plurality of consumer service providers and creating, by the processing system, a single profile for the same customer, based on the grouping, wherein the single profile consolidates the attributes of the at least two customer profiles.
However, Chhaya teaches acquiring, by a processing system including at least one processor, a plurality of customer profiles for customers of a plurality of consumer service providers ([0036], e.g., discloses wherein user create multiple online profiles to exploit varied services from different communication or so-called social networks); matching, by the processing system, at least two customer profiles of the plurality of customer profiles to form a grouping, wherein the matching is based on similarities observed in the attributes of the at least two customer profiles subsequent to the normalizing ([0084], e.g., discloses wherein clustering/grouping the profiles based on the relevant feature wherein features include username and name, biographical information, gender ,e.g., attributes, ([0017, 0021])), wherein the at least two customer profiles are believed to be associated with a same customer of the customers and wherein the at least two customer profiles are maintained by different consumer service providers of the plurality of consumer service providers and creating, by the processing system, a single profile for the same customer, based on the grouping, wherein the single profile consolidates the attributes of the at least two customer profiles ([0012], [0015], [0049], e.g., discloses identifying the same online user across different communication networks and a unified user profile/single profile can then be built from the aggregated data of a user's matched profiles and wherein unified profile is an aggregation of publicly available profile attributes across different communication networks belonging to the same individual).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Chhaya with the teachings of Bheemavarapu in order to enabling a system for identifying the same online user across different communication networks and creating a unified user profile in efficient manner (Chhaya).

 	As per claim 6, wherein the attributes define characteristics of the customers associated with the plurality of customer profiles, including the same customer (see rejection of claim 1). 

 	As per claim 7, wherein the first machine learning technique comprises a supervised machine learning technique ([0019], e.g., the supervised learning model is trained for two classes, Chhaya). 

 	As per claim 8, wherein the first machine learning technique is domain-specific ([0006], supervised learning model is trained for two classes within the social network/ domain-specific, Chhaya).

Regarding claims 19-20, claims 19-20 are rejected for substantially the same reason as claim 1 above.

 	

Claims 9-18 and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bheemavarapu et al (US 2018/0268373 A1) in view of Chhaya et al (US 2016/0147758 A1) further in view of Wigder et al (US 2020/0125802 A1).

 	As per claim 9, Bheemavarapu and Chhaya do not explicitly teach wherein the matching is performed using a second machine learning technique. 
However, Wigder teaches wherein the matching is performed using a second machine learning technique ([0006], e.g., digital magazine server applies one or more machine learned models to different groups of content items obtained by the digital magazine server to identify themes across the different groups of content items). 
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Wigder with the teachings of Bheemavarapu and Chhaya in order to efficiently enabling a system for applies one or more machine learned models to different groups of content items obtained by the digital magazine server to identify themes across the different groups of content items (Wigder).

 	As per claim 10, wherein the second machine learning technique comprises an unsupervised machine learning technique paired with word embedding models ([0006], of Wigder, e.g., digital magazine server applies a machine learned model to content items accessed by users having one or more specific characteristics or applies the machine learned model to content items included in digital magazines accessed by the users having the one or more specific characteristics). 

 	As per claim 11, wherein the second machine learning technique is domain-specific ([0006], of Wigder, e.g., digital magazine server applies one or more machine learned models to different groups of content items obtained by the digital magazine server to identify themes across the different groups of content items). 

 	As per claim 12, further comprising, subsequent to the matching but prior to the creating: sending, by the processing system, the grouping to an endpoint device of the same customer; receiving, by the processing system, feedback from the same customer; and updating, by the processing system, the grouping based on the feedback ([0029], of Wigder, e.g., users of the digital magazine server 140 provide feedback about a content item). 

 	As per claim 13, wherein the feedback comprises an indication that at least one of the at least two customer profiles is not associated with the same customer ([0068], Wigder, e.g., identify keywords or themes with which users not in the specific audience). 

 	As per claim 14, wherein the feedback comprises an edit to at least one attribute of at least one customer profile of the at least two customer profiles ([0029], Wigder). 

 	As per claim 15, generating, by the processing system, a recommendation for the same customer, wherein the recommendation is based on an analysis of the single profile and sending, by the processing system, the recommendation to an endpoint device of the same customer ([0031]-[0036] of Wigder). 

 	As per claim 16, wherein the recommendation comprises a recommended change to a service to which the same customer subscribes, wherein the recommended change is expected to improve an experience of the same customer with the service (see rejection of claim1 above and [0033] of Wigder). 

 	As per claim 17, wherein the service is a telecommunications service (see rejection of claim1 above). 

 	As per claim 18, wherein the service is a financial service (see rejection of claim1 above). 

 	As per claim 21, wherein the updating comprises removing the at least one of the at least two customer profiles from the grouping ([0069], [0082], e.g., remove all user profiles y added in the previously, Chhaya).  
 	
As per claim 22, wherein the updating comprises deleting information associated with the at least one attribute from the grouping, based on the edit ([0066]-[0069], e.g., create canopy C.sub.x such that for each user profile y in U, insert y into C.sub.x if d(x, y).sub.iT.sub.1 and remove all user profiles y added in the previous step from U, Chhaya).  

 	As per claim 23, wherein the updating comprises replacing information in the grouping associated with the at least one attribute with a correction, based on the edit ([0099], [0118]-[0119], Chhaya) .

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bheemavarapu et al (US 2018/0268373 A1) in view of Chhaya et al (US 2016/0147758 A1) further in view of Cao et al (US 2021/0049207 A1).

 	As per claim 5, Bheemavarapu and Chhaya do not explicitly teach wherein the plurality of customer service providers comprises different affiliates of a parent enterprise.
However, Cao teaches wherein the plurality of customer service providers comprises different affiliates of a parent enterprise ([0061]-[0066], e.g., disclose wherein  a parent-child relationship can be established).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Cao with the teachings of Bheemavarapu and Chhaya in order to efficiently enabling a system for identifying websites or URLs and rewriting the URLs in the parent child relationship (Cao).


 	It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].


Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Wu et al discloses US 20150378975 A1 ATTRIBUTE FILL USING TEXT EXTRACTION.
Dunn et al discloses US 20150207901 A1 METADATA PREDICTION OF OBJECTS IN A SOCIAL NETWORKING SYSTEM USING CROWD SOURCING.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166